317 So. 2d 541 (1974)
Larry PRIDE
v.
STATE.
8 Div. 537.
Court of Criminal Appeals of Alabama.
October 1, 1974.
Rehearing Denied October 29, 1974.
*542 Lewis H. West, Decatur, for appellant.
William J. Baxley, Atty. Gen. and Kermit M. Downs, Asst. Atty. Gen., for the State.
DeCARLO, Judge.
On March 25, 1974, Larry Pride, an eighteen year old, entered a plea of guilty to robbery, then applied for probation. At the time his plea was taken, his constitutional rights, as outlined in Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274, were explained to him. It does not appear, however, that at any time prior to the taking of the plea he was ever informed of his right to request youthful offender status. Counsel for appellant contends that the court erred in accepting defendant's guilty plea without ascertaining whether he had knowledge of this right to request to be considered a youthful offender.
We are of the opinion that the cause must be remanded to the court to investigate and examine the appellant at a hearing and determine whether in its discretion appellant should be tried as a youthful offender. Title 15, § 266(1), Code of Alabama; Morgan v. State, 291 Ala. 764, 287 So. 2d 914.
The trial court is further instructed that the hearing be held speedily, and that a full record be made together with the court's determination. A transcript of these proceedings, under the seal of the Clerk, will then be forwarded to this court for review. Seibold v. State, 287 Ala. 549, 253 So. 2d 302.
Remanded with directions.
All the Judges concur.